DETAILED ACTION
The Examiner acknowledges Claims 1, 2, 7, 12 and 20 have been amended.
Response to Arguments
Applicant’s arguments with respect to the Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Claim Rejections - 35 USC § 112
Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not set forth the plurality of rows of holes are placed along an entire length of the rail. In fact, Figure 11 shows that the holes don’t extend the entire length of the rail as they stop short of the post.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “coupled 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites that the ledger rail is coupled between “two posts” but depends from Claim 12 that already recited “one or more posts” on Line 8. It is unclear if these posts are the same or different.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites that the “other components” are posts but depends from Claim 12 that already recited “posts” on Line 8. It is unclear if these posts are the same or different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2010/0000822 to Wall.

Regarding claim 3, Wall teaches in Figure 40B, the coupling component (18) comprises a ledger clamp (184) [fasteners (Paragraph 0175)].
Regarding claim 4, Wall teaches in Figure 40B, the coupling component (18) comprises a ledger splice [the rail 20 fits inside the coupling component 18 to join them together].
Regarding claim 5, Wall teaches in Figure 39, the coupling component (18) comprises a ledger guardrail fitting (170) [mounting brackets (Paragraph 0171)] [the coupling component 18 is connected to post (vertical 16) that is connected to the bracket 170].

Regarding claim 7, Wall teaches in Figures 5-7, the plurality of rows of holes (42a, 42b and 42c) comprise a hole pattern formed longitudinally along each side or the rail (16a, 16b or 16c) (Paragraph 0116).
Regarding claim 8, Wall teaches in Figure 39, the rail (16) is configured to form a wall of a safety deck [walkway (Paragraph 0169)].
Regarding claim 10, Wall teaches in Figure 39, the rail (16) is configured to form part of a bracing assembly when coupled to the bracing components (20).
Regarding claim 11, Wall teaches in Figure 39, the rail (16) is configured as a load bearing member (Paragraph 0009) when coupled to posts (16 vertical) of the integrated construction system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2010/0000822 to Wall.
Regarding claim 2, Wall teaches an integrated construction system with a rail but does not teach the rail is constructed out of aluminum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Leshin, 125 USPQ 416. In the instant case, aluminum is known for its light weight and high strength, thus would be ideal for a modular system.
Regarding claim 12, Wall teaches in Figure 39, an integrated construction system (164) [walkway (Paragraph 0169)] component (16) [horizontal structural tube (Paragraph 0169)], comprising: a ledger rail (16); having a plurality of rows of holes (42a, 42b and 42c, Figs 5-7) [mounting holes (Paragraph 0116)] placed longitudinally along each side of an entire length of the rail (16); and configured to: be coupled to one or more bracing components (20) [tie rods (Paragraph 0108)] via the plurality of holes; be coupled to one or more posts [vertical structural tubes] (16) and/or assemblies through one or more coupling components (18) [node members (Paragraph 0108)]; and handle vertical loads (Paragraph 0009) while attached to other components [see the other components in Figure 39] of the integrated construction system; wherein the rail (16) is hollow (Paragraph 0115). Wall does not specifically teach the rail is a ledger rail. However, it is the claim that defines what a modular ledger is and since Wall discloses all the elements of the claim, he also teaches a ledger rail. Wall does not teach the rail is constructed out of aluminum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rail from aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. In the instant case, aluminum is known for its light weight and high strength, thus would be ideal for a modular system.
Regarding claim 13, Wall teaches in Figure 39, the ledger rail (16) is coupled in parallel to another ledger rail (16) via one or more bracing components [transverse structural tubes] (16) and tie rods (20) (Paragraph 0108).
Regarding claim 14, Wall teaches in Figure 39, the one or more bracing components (20) comprise at least one strut [tie rods (Paragraph 0108)].
Regarding claim 15, Wall teaches a load capacity of the ledger rail can be adjusted by adding or removing bracing components [adapted to form structure that suit specific load requirements (Paragraph 0193)].
Regarding claim 16, Wall teaches in Figure 39, the ledger rail (16) is coupled between two posts [vertical structural tubes] via the one or more coupling components (18).
Regarding claim 17, Wall teaches in Figure 39, the ledger rail (16) is coupled to another ledger rail (16) via the one or more coupling components (18).
Regarding claim 18, Wall teaches in Figure 39, the other components comprise posts [vertical structural tubes 16] of the integrated construction system.
Regarding claim 19, Wall teaches in Figure 39, the one or more coupling components (18) comprise a ledger clamp (184) [fasteners (Paragraph 0175)], a ledger splice [the rail 20 fits inside the coupling component 18 to join them together], a ledger guardrail fitting (170) [mounting brackets (Paragraph 0171)] [the coupling 
Regarding claim 20, these claims are for a system component but this particular claim describes a method [punching] by which the system component is made. Due to the dependency, the Patentability lies within the component itself and not the method by which it is made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2010/0000822 to Wall in view of US Patent # 3,550,723 to Gentry.
Regarding claim 9, Wall teaches an integrated construction system comprising a rail but does not teach the rail is configured to form part of a rollback mechanism. However, Gentry teaches in Figure 9, a rail (98) [beam (Column 4, Line 12)] configured to form part of a rollback mechanism (104) [roller (Column 4, Line 12)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rail in a rollback mechanism in order to allow parts of the integrated construction system to move relative to one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635